Citation Nr: 0719287	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma.

2.  Entitlement to service connection for a right finger 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of service connection for dental 
trauma and denied his claim of service connection for a right 
finger disability.  

The veteran's right finger claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for dental trauma was 
previously denied in a January 1976 RO decision.  The RO 
declined to reopen the claim in January 1993 and July 1998.  
The veteran did not appeal of these decisions.

2.  Evidence received since the July 1998 decision denying 
service connection for dental trauma includes evidence that 
is not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran sustained trauma to tooth number 9 which was 
removed in service.


CONCLUSIONS OF LAW

1.  The January 1976 RO decision that denied service 
connection for dental trauma and the July 1998 rating 
decision which declined to reopen the claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for dental trauma.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  Dental trauma to tooth number 9 was incurred during the 
veteran's active service, and the criteria for entitlement to 
VA outpatient dental treatment have been met.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for dental trauma and grants service 
connection for residuals of dental trauma to tooth number 9 
for purposes of obtaining VA outpatient treatment, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required.

New and Material Evidence

In a decision dated in January 1976, the RO denied the 
veteran's claim for service connection for dental trauma.  
The RO declined to reopen the claim in January 1993 and July 
1998.  A finally adjudicated claim is an application that has 
been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  

The claim for entitlement to service connection for dental 
trauma may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in 
December 2000.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001); 38 C.F.R. § 3.156(a) (2006).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical and personnel 
records and the veteran's statements.  The RO found that 
there was no evidence of a disabling dental condition for 
which the veteran could be service-connected, and the claim 
was denied.  

The veteran applied to reopen his claim of service connection 
for dental trauma in December 2000.  The newly received 
evidence includes private medical records showing that he 
received dental treatment and his statements explaining the 
circumstances surrounding the trauma he reports he sustained 
while in a combat environment while serving in Vietnam.  The 
Board finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Service connection

The veteran reports he sustained trauma to tooth number 9 in 
service due to combat while serving in Vietnam.  Essentially, 
the veteran is seeking service connection and VA treatment 
for dental trauma.  Specifically, he asserts that he had acid 
poured on his teeth during service.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161. 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service. 38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a). In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, and he does not allege that a claimed 
dental condition would warrant a compensable rating under the 
rating schedule.  See 38 C.F.R. § 4.150.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2006).

In this case, service medical records show that tooth number 
9 was present at entry and that in March 1969 the veteran 
received a partial denture and that tooth number 9 was 
replaced.  The veteran's assertions are thus credible.  As 
such, he meets the criteria for eligibility for Class II(a) 
VA outpatient dental treatment.  Based on the foregoing, the 
Board finds that service connection for dental trauma to 
tooth number 9 for the purpose of obtaining VA outpatient 
dental treatment is warranted.  


ORDER

Service connection for residuals of dental trauma to tooth 
number 9 for purposes of obtaining VA outpatient treatment is 
granted.  

REMAND

Also before the Board is the veteran's claim of service 
connection for a right finger disability.  The veteran 
contends that service connection is warranted because he 
sustained an injury to his right index finger while in 
combat, to include a small metal fragment under his skin.  He 
also reports a continuity of symptomatology since the post-
service injury.

The Board notes that the veteran is competent to report the 
occurrence of the injury and of having a continuity of 
symptomatology since that time because the symptom is capable 
of lay observation.  In May 2001 he was afforded a VA 
examination and the examiner, who noted the veteran's above 
history, diagnosed him as having a nonpainful scar.  In light 
of the veteran's statements and the May 2001 VA examiner's 
failure to comment on the onset or etiology of any residual 
right finger scar disability, the Board finds that this case 
must be remanded for another VA examination.  See Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 2007)

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
finger disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his right finger problems, to include 
his reported history of having served 
in combat while in Vietnam, and opine 
as to whether it is at least as likely 
as not that any right finger 
disability, to include a scar, is 
related to or had their onset during 
service.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

2.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


